Exhibit 99.1 PRESS RELEASE WiLAN Reports 2016 Third Quarter Financial Results OTTAWA, Canada – November 3, 2016 – WiLAN (TSX:WIN) (NASD:WILN) today reported financial results for the three- and nine-month periods ended September 30, 2016. All financial information in this press release is reported in U.S. dollars, unless otherwise indicated. Q3 2016 Highlights • Revenues of $16.6 million • EBITDA* of $9.3 million, or $0.08 per basic share • GAAP net earnings of $0.7 million, or $0.01 per basic share • Cash balance of $103.2 million at September 30, 2016 • Returned $2.3 million to shareholders in dividend payments and buyback purchases Year-to-Date 2016 Highlights • Revenues of $62.7 million • EBITDA* of $36.2 million, or $0.30 per basic share • GAAP net earnings of $2.4 million, or $0.02 per basic share • Returned $7.6 million to shareholders in dividend payments and buyback purchases “WiLAN delivered a solid bottom line with $9.3 million of EBITDA on revenues that were affected somewhat by the revenue variability inherent in our model,” said Jim Skippen, CEO of WiLAN. “During the quarter we made progress on both acquisitions and licensing although we did not close any licenses that boosted this quarter’s revenues materially.” Added Skippen, “We could have closed one or more larger license opportunities that were in discussions.This would have significantly boosted the quarter; however, in the long run we believed it was not in the best interests of WiLAN to do so because the amounts offered still did not reflect a fair value for the licenses.With significant cash on our balance sheet, we can afford to wait to finalize licenses only when we believe they are at a fair value. These are not lost license opportunities; we simply believe they have been pushed out into future quarters. In the meantime, we continue to carefully manage our expense level, which is reflected in our high EBITDA margin and bottom-line profitability.” Approval of Eligible Dividend The Board of Directors declared an eligible quarterly dividend of CDN$0.0125per common share to be paid onJanuary 4, 2017,to shareholders of record onDecember 15, 2016. Q3 and Year-to-Date 2016 Revenue Review In the three month period ended September 30, 2016, WiLAN generated revenues of $16.6 million, compared with $21.4 million in the same period last year. In the nine month period ended September 30, 2016, WiLAN www.wilan.com © copyright Wi-LAN 2016 1 PRESS RELEASE generated revenues of $62.7 million, compared with $76.8 million in the same period last year. The difference in revenue for both periods is primarily attributable to a greater level of fixed payment license agreements signed during the three and nine month periods ended September 30, 2015, and in particular for the nine month period comparison, due to a large license agreement signed with Samsung in the second quarter of 2015. Q3 and Year-to-Date 2016 Operating Expense Review Cost of revenue expenses
